Citation Nr: 1106823	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to restoration of a 40 percent rating for lumbar 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which, in pertinent part, decreased the 
evaluation of the Veteran's lumbar strain from 40 percent to 20 
percent, effective January 1, 2009.

The Board notes that the matter of the reduction in the assigned 
disability rating for the Veteran's lumbar spine disability is 
the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. 
App. 277, 279-280 (1992) (the issue on appeal is not whether the 
Veteran is entitled to an increase, but whether the reduction in 
rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).  Accordingly, the matter on appeal does not also 
contemplate a claim for an increased rating.  

The issue of a claim for an increased rating for lumbar 
strain has been raised by the record, but has not been 
properly adjudicated by the Agency of Original 
Jurisdiction (AOJ).  In this regard, the Board notes that 
the Veteran indicated in his March 2009 VA Form 9 that his 
back disorder had worsened.  There is no subsequent rating 
decision concerning this claim for an increased rating.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 
40 percent rating for lumbar strain in a July 2008 letter; he was 
notified of his right to submit additional evidence and request a 
predetermination hearing.

2.  An October 2008 rating decision reduced the rating for the 
Veteran's lumbar strain from 40 percent to 20 percent, effective 
January 1, 2009.

3.  At the time of the October 2008 rating decision, the 40 
percent evaluation for the Veteran's lumbar spine disability had 
been in effect for less than five years. 



4.  The medical evidence reflects material improvement in the 
Veteran's lumbar strain under the ordinary conditions of his 
life.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's lumbar strain from 
40 percent to 20 percent, effective January 1, 2009, was proper, 
and restoration of the 40 percent rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.13, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that explained 
the proposed reduction and was issued prior to the reduction in 
benefits.  Additionally, a February 2009 letter informed him of 
what type of information and evidence was needed to establish a 
disability rating and effective date.  

The Board acknowledges that, in the present case, VCAA notice did 
not directly address the issue of a rating reduction.  However, 
from the July 2008 pre-determination letter, and from the March 
2009 statement of the case, which included the provisions of 
38 C.F.R. § 3.344 involving stabilization of ratings, 
a reasonable person would have understood what he required to 
substantiate the claim.  As such, any notice deficiency has not 
affected the essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of 
a service-connected disability when warranted by the evidence but 
only after following certain procedural guidelines.  First, there 
must be a rating action proposing the reduction, and the Veteran 
must be given 60 days to submit additional evidence and to 
request a predetermination hearing.  If a hearing is not 
requested, and reduction is considered to be still warranted, a 
rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction 
will be the last day of the month in which a 60 day period from 
the date of notice to the Veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

The reduced rating in this appeal was in effect from June 11, 
2006, through December 31, 2008.  As the rating was in effect for 
less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), 
which provide additional regulatory hurdles to rating reductions, 
do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that 
ratings in effect for less than five years can be reduced upon a 
showing that the disability has improved.

The Veteran was provided a rating action in July 2008 proposing 
to reduce his then-40 percent evaluation for lumbar strain to a 
20 percent evaluation.  A letter dated July 2008 informed the 
Veteran that he had 60 days to submit additional evidence and to 
request a predetermination hearing.  Thus, the he was given 
proper notice and time to respond before the rating for back 
disability was reduced.  38 C.F.R. § 3.105.  The Veteran did not 
respond to the July 2008 proposal to reduce his rating.  The RO 
then proceeded to reduce his rating for lumbar strain to 20 
percent in October 2008 with an effective date of January 1, 
2009.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals 
for Veterans Claims (Court) identified general regulatory 
requirements which are applicable to all rating reductions, 
including those which have been in effect for less than five 
years.  Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it 
is essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to its 
history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, 
establishes that "[i]t is the responsibility of the rating 
specialist to interpret reports of examination in light of the 
whole record history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present."  Id.  The Court 
has held that these provisions "impose a clear requirement" 
that rating reductions be based on the entire history of a 
veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference in 
the thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only must 
it be determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and work.  
See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 
4.2, 4.10.  A claim as to whether a rating reduction was proper 
must be resolved in the Veteran's favor unless VA concludes that 
a fair preponderance of evidence weighs against the claim.  
Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Lumbosacral strain is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Under such formula, an 
evaluation of 10 percent is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242.

There are several notes set out following the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40 and 4.45 (2010) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The grant of an initial 40 percent evaluation in the August 2006 
rating decision was based on the findings of an August 2006 VA 
examination showing that the Veteran's flexion and extension, 
left and right lateral flexion, and left and right lateral 
rotation were all from 0 to 30 degrees.  He also manifested 
palpable muscle spasms with right lateral rotation to the 
paravertebral muscles on the right.  X-rays revealed loss of 
normal curvature due to lumbar spasm.  The Veteran worked full-
time as a mechanic and had lost no time from work.  The RO found 
that the back disorder most nearly approximated the 40 percent 
rating under Diagnostic Code 5237 for lumbar strain.  The rating 
decision additionally noted that since there was likelihood of 
improvement, the assigned evaluation should not be considered 
permanent and would be subject to a future review examination.  

The RO ordered a re-examination of the spine in June 2008.  The 
examiner indicated that the Veteran had been prescribed 
medication for back pain, but he was not taking them because they 
were ineffective.  The Veteran contended he had constant lower 
back pain at 8 out of 10.  He could stand for two or three hours 
before wanting to sit down and could walk 9 to 10 blocks.  He 
used no assistive device or brace and his gait was within normal 
limits.  He denied flares and had taken one day off during the 
previous year due to his back condition.  The Veteran had 
increased muscle tone and tension of the lumbar paraspinous 
muscles.  Range of motion was as follows:  forward flexion to 80 
degrees without pain; extension to 15 degrees with pain between 7 
and 15 degrees; left and right lateral bending to 20 degrees with 
pain between 10 and 20 degrees; left and right lateral rotation 
to 20 degrees with pain between 0 and 20 degrees; with passive 
range of motion the same as active range of motion.  Following 
repetitive motion, there was an improvement in flexion to 85 
degrees.  Deep tendon reflexes were 2+; sensory and motor 
examinations were normal.  X-rays showed a straightening of the 
lumbar lordotic curve which was nonspecific but could have been 
related to muscle spasm; vertebral bodies were of normal height 
and alignment; disc spaces were normally preserved; facets 
related normally with no significant facet arthropathy; and bone 
mineralization appeared normal.  

Additionally, an October 2008 VA wellness examination report 
indicates continued daily low back pain, varying in severity.  
The Veteran was managing well enough- he continued to farm with 
his father and uncle.  He got a lot of exercise working on the 
farm.  Objectively, there was tissue tenderness to the lumbar 
spine, with good range of motion of the upper and lower 
extremities with a normal gait.  

The Veteran was afforded an additional VA examination during 
November 2009.  He indicated that he had no back surgery or 
chiropractic care; had no injections; and did not use a brace.  
He had a brief trial of physical therapy, which did not help.  He 
claimed that he was in constant pain at 7 or 8 out of 10 in 
intensity.  The Veteran was reportedly able to stand for one hour 
and could walk six blocks.  He could sit for 20 minutes if there 
was no back on the chair or for 45 minutes if there was a back on 
the chair. He reported no change in his back condition with 
coughing or weather.  The Veteran said that he was independent in 
his activities of daily living.  However, he had a flare-up about 
once a week, during which he had to have help putting on his 
shoes.  He worked as a diesel mechanic and liked his job.  The 
Veteran reported that he had taken between 2 and 40 days off of 
work because of his back condition.  His gait was normal, sitting 
tolerance was normal and sit to stand was normal.  On objective 
examination, the back musculature was remarkable for increased 
muscle tone and tension of the lower thoracic paraspinous and 
lumbar paraspinous muscles.

The examiner noted that the Veteran had an "inconsistent" 
examination.  When the examiner was directly evaluating range of 
motion, the Veteran would barely move.  However, the examiner 
observed that after the examination, he had no problems leaning 
over to pick up his shoes or socks to dress.  The Veteran's range 
of motion was recorded at 25 degrees of flexion with pain from 20 
to 25 degrees; extension was to 10 degrees with pain from 0 to 10 
degrees; right and left lateral bending was to 10 degrees with 
pain from 0 to 10 degrees; and right and left lateral rotation 
was to 10 degrees with pain from 0 to 10 degrees.  There was no 
further decrease in range of motion with repetitive motion.  The 
examiner reiterated that the Veteran's range of motion varied 
greatly between direct and indirect observation, and she thus 
surmised that the Veteran was possibly exaggerating the extent of 
his current disability.  X-ray findings indicated straightening 
of lumbar lordosis. 

A November 2009 MRI report indicates that the Veteran's L5-S1 
showed disc degeneration without herniation but with a moderate 
bilateral up-down foraminal stenosis without ganglionic 
impingement.

As noted, the June 2008 VA examination showed forward flexion to 
80 degrees without pain.  This is an improvement in flexion from 
the previous examination, which had revealed forward flexion to 
30 degrees.  The Board acknowledges that the Veteran's other 
range of motion findings decreased between the August 2006 
examination and the January 2008 examination, but such decreases 
were slight, especially when compared to the substantial increase 
in lumbar flexion.  Indeed, the combined range of motion equaled 
150 degrees in the August 2006 examination and had improved to 
155 degrees at the June 2008 examination.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine, 
Note (2) (2010).  Thus, there is objective evidence of overall 
improvement from 2006 to 2008, thus justifying the RO's action in 
reducing the Veteran's disability rating.  Further supporting 
this conclusion is the October 2008 VA wellness report indicating 
"good" range of motion and showing that the Veteran was able to 
perform physical labor on a farm, thus reflecting an ability to 
function under ordinary conditions of life and work.  

The Board acknowledges that the Veteran's range of motion again 
decreased upon examination in November 2009, suggesting at first 
glance that the improvement shown in 2008 may have been illusory.  
However, the VA examiner in 2009 observed that the Veteran's 
range of motion was notably better outside of formal testing, 
which led here to believe he was exaggerating his symptoms upon 
objective range of motion testing.  As such, the Board affords 
less probative weight to those test results and they do not here 
preclude a finding that the lumbar spine disorder did indeed 
improve as compared to the disability picture shown in 2006.  

Based on the foregoing, the Board finds that the Veteran is not 
entitled to a restoration of a 40 percent disability rating for 
lumbar strain, as the record reflects improvement in his 
condition, to include an increased ability to function under 
ordinary conditions of life and work.

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to restoration of a 40 percent rating for lumbar 
strain is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


